DETAILED ACTION
	Applicant’s response, filed 10 August 2022 has been entered.
	Claim(s) 1-11, and 13- 22 are currently pending.  
The objection(s) to claim(s) 17 has been withdrawn in light of the Examiner’s amendment(s) to the claim(s) detailed below. 	
Rejection of claim(s) 1-11, and 17-21 under 35 U.S.C. §103 have been withdrawn in light of claim amendment(s) and argument(s) contained in Applicant’s response.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Listing of the Claims:
17. (Currently Amended) The vehicle interlock system according to claim 1, wherein a display unit is provided either on an outer side of the vehicle or in the vehicle cabin, or both, and the control unit is configured to cause the display unit to display a fact that at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle is limited when at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle is limited.
Allowable Subject Matter
Claims 1-11, and 13-22 are allowed.
The following is Examiner’s statement of reasons for indicating allowable subject matter: Independent claims 1, 19, and 22 contain claim limitations that are not represented in the prior art when taken in combination with the other limitations of the claims, namely “limit the upper limit acceleration such that an upper limit acceleration of theTSN201904509US00TFN 190425-US 27vehicle when the wheelchair is facing toward the rear of the vehicle is lower than an upper limit acceleration of the vehicle when the wheelchair is facing toward the front of the vehicle” in claim 1, and “wherein the vehicle is configured to switch a driving mode between an autonomous driving mode and a manual driving mode… limit at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle depending on at least one of the conditions when the vehicle is traveling in the autonomous driving mode and output the warning signal depending on at least one of the conditions without limiting the upper limit traveling speed and the upper limit acceleration of the vehicle when the vehicle is traveling in the manual driving mode” in claim 19, and “(1) whether there is the wheelchair in the vehicle cabin; (2) which of a front and a rear of the vehicle the wheelchair is facing toward; (3) whether the wheelchair is fixed to the vehicle with the wheelchair fixing device; and (4) whether the occupant is wearing the seatbelt, and when it is determined that condition (1) is satisfied and conditions (3) and ( 4) are not satisfied, then the control unit limits at least one of the upper limit traveling speed and the upper limit acceleration of the vehicle” in claim 22. Claims 2-11, 13-18, and 20-21 depend upon claim 1 are therefore allowable under the same rationale. Michalke et al. (US 2019/0111889) appears to be the closest prior art. 


Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669